SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1455
TP 11-01317
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF WENDI ROWE AND DOUGLAS GROOMS,
PETITIONERS,

                    V                             MEMORANDUM AND ORDER

NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES AND CHAUTAUQUA COUNTY DEPARTMENT OF
SOCIAL SERVICES, RESPONDENTS.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (PAUL V. WEBB, III, OF
COUNSEL), FOR PETITIONERS.

JULIE B. HEWITT, MAYVILLE, FOR RESPONDENT CHAUTAUQUA COUNTY DEPARTMENT
OF SOCIAL SERVICES.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JULIE M. SHERIDAN OF
COUNSEL), FOR RESPONDENT NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Chautauqua County [James H.
Dillon, J.], entered August 4, 2010) to review a determination of
respondent New York State Office of Children and Family Services. The
determination denied petitioners’ request that reports maintained in
the New York State Central Register of Child Abuse and Maltreatment,
indicating petitioners for maltreatment, be amended to unfounded and
sealed.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioners commenced this CPLR article 78
proceeding seeking to annul the determination of respondent New York
State Office of Children and Family Services denying their request to
amend an indicated report of maltreatment to provide instead that the
report was unfounded (see Social Services Law § 422 [8] [a] [v]; [c]
[ii]). “Upon our review of the record, we conclude that there is a
rational basis for the agency’s determination and that it is supported
by substantial evidence” (Matter of Draman v New York State Off. of
Children & Family Servs., 78 AD3d 1603, 1603-1604; see Matter of
                                 -2-                 1455
                                                TP 11-01317

Theresa G. v Johnson, 26 AD3d 726).




Entered:   December 30, 2011           Frances E. Cafarell
                                       Clerk of the Court